       Case 2:20-cv-09900-RGK-MAA Document 24 Filed 01/04/21 Page 1 of 1 Page ID #:67

LAW OFFICES OF BRANDON A. BLOCK, APC
BRANDON A. BLOCK (Cal. Bar No. 215888)
9440 Santa Monica Boulevard, Suite 301
Beverly Hills, California 90210
Tel: 310.887.1440 | Fax: 310.496.1420
Attorneys for Plaintiff MARINO BARRERA

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
MARINO BARRERA,                                                      CASE NUMBER
                                                                       2:20-cv-09900-RGK-MAAx
                                                     Plaintiff(s),
                    v.
AMERICAN CREDIT ACCEPTANCE, LLC, et al.,
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety. The dismissal is with prejudice.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    ✔ ONLY Defendant(s) Coastline Recovery Services, Inc.
    G

                                           ✔ Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         is/are dismissed from (check one) G
         brought by Plaintiff Marino Barrera                                                                             .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     January 4, 2021                                 /s/ Brandon A. Block
                 Date                                               Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
